Order entered October 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01689-CV

                          INWOOD NATIONAL BANK, Appellant

                                                V.

    WELLS FARGO BANK, N.A. AS TRUSTEE AND U.S. TRUST BANK, BANK OF
           AMERICA PRIVATE WEALTH MANAGEMENT, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-04907

                                           ORDER
       We GRANT appellant’s October 6, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than October 29, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE